Citation Nr: 1754077	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for right knee condition.

3. Entitlement to service connection for torn tendon, right ring finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to May 1995.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran cancelled his scheduled Board hearing and has requested that the case be forwarded to the Board for adjudication.  

The issue of service connection for hypertension is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran does not have a right knee disability.

2. The Veteran does not have a right ring finger disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a right ring finger disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). Here, the duty to notify was satisfied by letter in September 2009. See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained. The agency of original jurisdiction (AOJ) arranged for a VA examination which was held in March 2010. The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's right knee and right ring finger conditions in the examination are adequate. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability due to a disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In the absence of proof of a current disability, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed OR at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). In addition, "when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Facts

A. Right knee condition

The Veteran's STRs dated in April 1992 reflect the Veteran sought treatment for right knee pain after running. The Veteran reported not being able to climb stairs. Pain in the lateral aspect which radiated to the popliteal fossa was noted. A diagnosis of chondromalacia was also noted. The Veteran was prescribed a patella sleeve, quad exercise, and Naprosyn. 

STRs dated five days later reflect the Veteran returned for further treatment. Mild tenderness and full range of motion was noted. A stress injury with collateral ligament vs. patellofemoral dysfunction was diagnosed. The Veteran was instructed to limit activities which cause pain and follow up if the problem persists. 

STRs reflect the Veteran underwent a periodic medical examination in August 1994. Neither right knee pain nor an associated diagnosis was noted.

The Veteran's VA treatment records are silent for any reports, treatment or diagnosis of a right knee condition. 

The Veteran was afforded a VA examination in March 2010. The examiner noted the claim file was reviewed. The Veteran reported pain, stiffness, and popping. He reported a constant pain level of two which increased to four when squatting. He also reported that physical therapy while in service was helpful and rest and elevation are beneficial. The examiner noted that the Veteran's range of motion was consistent with baseline for the individual and there was no tenderness to palpation. The right knee flexion was 0-125 and extension was full at 0. The left knee was measured for comparison and showed a flexion of 0-120 and extension full at 0. An x-ray of the right knee revealed no fracture or dislocation and the patella was normal. The examiner diagnosed the Veteran with acute right knee chondromalacia in service, resolved. The examiner stated "no objective findings to support diagnosis for right knee condition at this time." The examiner also noted that VA treatment records were silent for reports of, treatment, or diagnosis for a knee condition.  

B. Right ring finger condition 

STRs dated in September 1994 reflect the Veteran suffered a right ring finger injury while playing football. A diagnosis of a ruptured tendon was noted. An x-ray revealed no fracture. It was also noted that the Veteran underwent surgery. STRs dated in September 1995 note the Veteran received occupational therapy.

VA treatment records dated in January 2010 note a past surgical history of right fourth finger, 1994. Post-service VA treatment records are otherwise silent for reports, treatment or diagnosis of a right ring finger disability.

The Veteran was afforded a VA examination in March 2010. The examiner noted that the claim file was reviewed. The Veteran's past surgery for a right fourth finger detached tendon repair in 1994 was noted. The Veteran reported pain and stiffness which occurred once weekly, lasting several hours to a full day. The Veteran further reported that his symptoms were more affected by moisture than temperature and he experienced flare ups of pain with activity that is relieved by stopping the activity. It was noted that surgery was very beneficial and the Veteran received no other treatment. The examination report stated the Veteran had grip strength of 5/5 and demonstrated full range of motion without discomfort to movement for his fingers. The examiner noted the right hand was normal, an x-ray revealed no fracture or dislocation. The examiner also noted that the VA treatment records were silent for reports of, treatment, or diagnosis for a finger condition. The examiner stated that the right ring finger had no dysfunction or residuals from the in-service injury and surgery.

IV. Analysis

Although the Veteran reports having right knee and right ring finger pain, the Board notes that generally pain is not a disability for which service connection can be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). In this case, there is no underlying diagnosed malady or condition shown in the medical evidence of record during the appeal period concerning a right knee or right ring finger disability.

The threshold question is whether the Veteran has a currently diagnosed right ring finger or right knee condition. Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f). The diagnosis of a right ring finger or right knee disability is a complex medical question. The Veteran does not possess the education or professional experience of a healthcare provider. The complex question of whether a right ring finger or right knee disability is present requires medical expertise. As the Veteran has not been demonstrated to have such expertise, his reports are not competent and have no probative value to show a current disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's representative has stated in the informal hearing presentation (IHP) dated in October 2017 that the March 2010 VA examination was inadequate because, with regard to the right ring finger condition, the examination failed to discuss disability during flare ups or any functional limitations in accordance with Deluca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court held that when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. 202. The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups. Correia v. McDonald, 28 Vet. App. 158 (2016).

Here, the disability rating is not at issue, the Veteran is seeking service connection. The threshold issue is whether the Veteran has a current disability, which the medical record, including the March 2010 VA examination report, indicates he does not. 

The Veteran's representative also stated that there was no indication in the examination report as to whether the Veteran had a residual scar from the in-service right ring finger surgery. However, the report states "torn tendon ring finger, right hand s/p surgical repair. In service. No dysfunction, no residuals [emphasis added]." Therefore, the absence of residuals was noted.

With regard to the Veteran's right knee, the Veteran's representative stated in the October 2017 IHP that the examiner did not provide range of motion measurements for the opposite knee for comparison. However, the examination report did include such measurements which revealed the Veteran had essentially the same range of motion for the left knee, and in fact the flexion was slightly less. The Veteran's representative also stated that the examiner did not provide a rationale when stating that the additional limitation due to flare-ups could not be determined without resorting to mere speculation. Again, the existence of a current disability is what is at issue in this appeal, not the applicable disability rating. The Board finds the examination to be adequate. 

Therefore, as there is no credible and competent evidence of any currently diagnosed right ring finger or right knee disability during the period on appeal, the Board finds that the preponderance of the competent evidence of record is against a finding that any right ring finger or right knee disability is related to service or any event during service. Congress has specifically limited entitlement to service connection to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during or prior to the appeal period had) a diagnosis of a right ring finger or right knee disability. Absent evidence of a diagnosis of a right ring finger or right knee disability, there is no valid claim of service connection for such disabilities, and the appeal in these matters must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ring finger disability is denied.


REMAND

There is some indication in the record that the Veteran has hypertension, although it is unclear if he has hypertension for VA purposes.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104 (2017). For purposes of that section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. Id. 

There is also evidence of at least one elevated blood pressure reading in service, including an August 1994 reading of 137/83.  As such, an examination is warranted to determine whether the Veteran has hypertension and whether such is related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of his claimed hypertension. The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should first determine if the Veteran has hypertension.  If the Veteran does have hypertension, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or more) that hypertension had its onset in service, or is otherwise related to service. 

The examiner should specifically consider the August 1994 in-service blood pressure reading of 137/83 in forming his/her opinion.

The examiner should provide a complete rationale for any opinions offered. If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

2.  Readjudicate the claim on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2) (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


